765 N.W.2d 639 (2009)
Bryan MARTIN, Employee,
v.
MORRISON TRUCKING, INC., Respondent, and
Travelers Insurance Company, Relator, and
Special Claims Section, f/k/a Special Compensation Fund, Respondent.
No. A08-2056.
Supreme Court of Minnesota.
May 27, 2009.
Robert E. Kuderer, Stacey A. Molde, Johnson & Condon, P.A., Minneapolis, MN, for relator.
Thomas L. Cummings, Jardine, Logan & O'Brien, P.L.L.P., Lake Elmo, MN, for respondent Minnesota Trucking, Inc.
Lori Swanson, Attorney General, Rory H. Foley, Assistant Attorney General, St. Paul, MN, for respondent Special Claims Section.
Considered and decided by the court without oral argument.

ORDER
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed October 29, 2008, be, and the same is, reversed and the matter is remanded for reconsideration in light of Carlson v. Allstate Insurance Company, 749 N.W.2d 41 (Minn.2008).
BY THE COURT:
/s/Lorie S. Gildea
Associate Justice
PAGE, J., took no part in the consideration or decision of this case.